—Appeal by defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered September 5, 1995, convicting him of robbery in the first degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not err in relieving counsel and allowing the defendant to represent himself at trial (see, People v Gundy, 234 AD2d 476; People v Hambric, 225 AD2d 633; People v Howell, 207 AD2d 412, 413; People v Gloster, 175 AD2d 258, 260). Although effective waiver of the right to counsel must be the product of free, meaningful choice, a criminal defendant may be asked to choose between waiver and another course of action as long as the choice presented is not constitutionally offensive (see, Maynard v Meachum, 545 F2d 273, 278; People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). Here, the defendant’s refusal without good cause to proceed with able, appointed counsel was a voluntary waiver of his right to counsel (see, Maynard v Meachum, supra; Pizzaro v Harris, 507 F Supp 642, 646).
The defendant’s remaining contentions are without merit. Ritter, J. P., Copertino, Florio and Luciano, JJ., concur.